       Case 1:21-cv-00627-KG-JHR Document 20 Filed 08/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

 JESSE SILVAS, Individually and For Others               Case No. 1:21-cv-00627-KG-JHR
 Similarly Situated,

 v.                                                      Class and Collective Action

 SPECIALIST STAFFING SOLUTIONS, INC. d/b/a
 PROGRESSIVE GLOBAL ENERGY.


         ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO EXTEND
        THE DEADLINE TO RESPOND TO DEFENDANT’S MOTION TO DISMISS

       Before the Court is Plaintiff’s Unopposed Motion to Extend the Deadline for Plaintiff to

Respond to Defendant’s Motion to Dismiss. (Doc. 19). After reviewing the unopposed motion

and finding good cause for the requested relief, the Court is of the opinion the motion should be

GRANTED. It is therefore,

       ORDERED that Plaintiff’s deadline of August 19, 2021, to respond to Defendant’s Motion

to Dismiss (Docs. 10, 12) is extended by 14 days until September 2, 2021.




                                                    __________________________________
                                                    UNITED STATES DISTRICT JUDGE
